SO ORDERED.

DONE and SIGNED February 26, 2019.




                                      ________________________________________
                                      JOHN S. HODGE
                                      UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________
                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

IN RE:                                 §                    Case Number: 15-11522
                                       §
Diane Stokes Farris                    §                    Chapter 13
                                       §
Debtor                                 §

                                       Order

       Before the Court is a motion filed by the United States Trustee (the “Motion”)
seeking the disgorgement of fees from, and the imposition of fines on, bankruptcy
petition preparer Cheynita Sneed (Doc. 63).
      Pursuant to the provisions of 11 U.S.C. § 110 and for the reasons set forth in
the Memorandum of Decision issued on this same date, the relief requested by the
Motion is hereby GRANTED.
      For the reasons set forth in the Memorandum of Decision,
      IT IS ORDERED that:
      1. Cheynita Sneed must disgorge and forfeit $200.00, payable to Diane Stokes
         Farris (“Debtor”), to bear interest at the federal legal rate of interest from
         the date of the entry of this Order until paid;




  15-11522 - #75 File 02/26/19 Enter 02/26/19 17:00:20 Main Document Pg 1 of 2
   2. A fine is hereby imposed against Cheynita Sneed in the amount of $250.00
      for each of her three violations of § 110 of the Bankruptcy Code, for an
      aggregate fine of $750.00, payable to the United States Trustee; and

   3. Cheynita Sneed shall pay to Debtor for mandatory statutory damages in
      the amount of $2,000.00 to bear interest at the federal legal rate of
      interest from the date of the entry of this Order until paid.


                                    ###




15-11522 - #75 File 02/26/19 Enter 02/26/19 17:00:20 Main Document Pg 2 of 2
